Title: From Thomas Jefferson to Jean Baptiste Ternant, 23 February 1793
From: Jefferson, Thomas
To: Ternant, Jean Baptiste



Sir
Philadelphia Feb. 23. 1793

I have laid before the President of the US. your notification of the 17th. instant, in the name of the Provisory Executive council, charged with the administration of your government, that the French nation has constituted itself into a Republic. The President receives with great satisfaction this attention of the Executive council, and the desire they have manifested of making known to us the resolution entered into by the National convention, even before a definitive regulation of their new establishment could take place. Be assured Sir that the government and the citizens of the US. view with the most sincere pleasure every advance of your nation towards it’s happiness, an object essentially connected with it’s liberty, and they consider the union of principles and pursuits between our two countries as a link which binds still closer their interests and affections. The genuine and general effusions of joy which you saw overspread our country on their seeing the liberties of yours rise superior to foreign invasion and domestic  trouble have proved to you that our sympathies are great and sincere, and we earnestly wish on our part that these our mutual dispositions may be improved to mutual good by establishing our commercial intercourse on principles as friendly to natural right and freedom as are those of our governments. I am with sincere esteem & respect, Sir, your most obedient & most humble servant

Th: Jefferson

